Citation Nr: 1700969	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as difficulty breathing, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 2009.  His decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a respiratory disorder claimed as difficulty breathing.

In a June 2014 decision the Board disposed of another issue on appeal and remanded the issue of service connection for a respiratory disorder claimed as difficulty breathing to the RO for additional development.  Another appellate issue of entitlement to service connection for a skin rash disorder was also remanded, and following development, service connection for the skin disorder was granted in an April 2015 rating.  To date, the Veteran has disagreed with any aspect of that decision.  This matter is accordingly not in appellate status.  See Grantham v Brown, 114 F. 3d 1156, 1158   (Fed Cir 1997).  

The remaining issue of entitlement to service connection for a respiratory disorder claimed as difficulty breathing is returned to the Board for further consideration.


FINDING OF FACT

The evidence supports a finding that it is as likely as not that the Veteran's respiratory disorder began in service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the Board is granting this claim in full, any error VA may have made in meeting its duties to notify and assist or comply with the terms of prior remands with regard to the issue decided is necessarily harmless error and need not be further discussed regarding this issue.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection for certain chronic diseases , including certain respiratory disorders, such as bronchiectasis or tuberculosis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year (or in the case of tuberculosis, three years) from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing entitlement to service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the Board shall proceed with determining entitlement to service connection on a direct-causation basis. 

Although the Veteran has claimed service connection for the respiratory disorder as due to an undiagnosed illness, it is not necessary to address the laws and regulations addressing a claim on such basis to include 38 C.F.R. § 3.317, as this claim is being granted on a direct, nonpresumptive basis.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Based on a review of the record, the Board finds that the criteria for service connection for a respiratory disorder have been met.  See 38 C.F.R. § 3.303.  First, the evidence shows a current diagnosis of asthma, diagnosed by pulmonary function testing (PFT) in March 2010, less than one year after his discharge.  See 4 pg PFT report entered in VBMS on 4/28/10.  Although asthma was not shown to have been diagnosed in service, nor was there evidence of a chronic pulmonary disability in service, the Veteran was shown to have a chest X-ray taken in March 2008 for an illness with productive cough, night sweats and diminished breath sounds, with a diagnosis of airspace disease in the left lower lobe which may represent pneumonia.  See 103 pg STRs entered in VBMS on 1/8/10 at pg 19.  

Further showing evidence of a current respiratory disorder diagnosed as asthma, a June 2010 VA general examination noted the Veteran's reports of difficulty breathing which he attributed to exposures to environmental hazards in the Persian Gulf.  The examination noted PFT readings from February 2010 that showed restrictive ventilatory defect, and the examiner diagnosed typical asthma with restrictive ventilatory defect.  A September 2010 addendum gave an unfavorable nexus opinion, stating that the diagnosed asthma was less likely than not related to the service related airspace disease of the left lower lobe as the latter problem was a one-time episode.  A June 2011 VA pulmonary examination was focused on the nature and etiology of the Veteran's obstructive sleep apnea, with no opinion regarding asthma given.  This examination did include review of PFT reports from March 2010 that confirmed asthma, and also included notations of sleeping on 2 pillows and shortness of breath if he lies on his back to sleep.  

In October 2014, a VA medical opinion was obtained to address the etiology of the Veteran's respiratory disorder, diagnosed as asthma and to reconcile conflicting medical opinions.  The examiner reviewed the record and provided a favorable opinion, stating that it is as least likely as not that veteran's asthma is related to his active duty service, with adequate rationale provided.  The examiner was persuaded by the diagnosis of asthma within one year of discharge from service.  Although the September 2010 VA addendum opinion was unfavorable, this opinion was limited only to whether the Veteran's asthma was related directly to his single episode of possible pneumonia shown on X-ray in March 2008.  Given that the rationales in both opinions are somewhat limited in scope, there is a balance of favorable and unfavorable evidence and the evidence is in equipoise.  

The October 2014 opinion provides adequate nexus linking the asthma to service based on the proximity of post-service manifestations.  Although the asthma is not among the list of respiratory diseases afforded a one year presumption under 38 C.F.R. § 3.309, the Veteran is not precluded from a grant on a direct nonpresumptive basis, which this October 2014 opinion has provided.  See Combee, supra.  

The RO acknowledged the October 2014 favorable opinion and appeared poised to concede that this opinion justified a finding that the Veteran's asthma is related to service in its April 2015 supplemental statement of the case, which essentially renamed the appellate issue to be "entitlement to a separate evaluation for asthma" rather than entitlement to service connection for asthma.  The RO went on to state that a separate evaluation for asthma could not be granted due to service connection currently being in effect for another respiratory disorder, sleep apnea, notably granted in a December 2011 rating which assigned an initial 50 percent rating.  The rationale for continuing to deny the claim based on asthma was that such a grant would violate the rules against pyramiding.

The RO correctly explained that pyramiding, in general, occurs when the same disabling manifestations are rated more than once.  See 38 CFR 4.14 and Esteban v. Brown, 6 Vet.App. 259 (1994).  The RO further explained that the  regulations involving the respiratory system include specific rules under 38 CFR 4.96(a) that direct diagnostic codes (DC) 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Likewise, pleural involvement in disabilities rated under DCs 6819 and 6820 (malignant and benign neoplasms) would preclude rating these disabilities separately from 6600 through 6817 and 6822 through 6847.  

To support its denial of the asthma claim in the April 2015 SSOC, the RO further explained that for coexisting respiratory disorders, a single rating would be assigned under the DC which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  However, a review of the rating code sheet also dated in April 2015 (attached to a rating of the same month that granted service connection for a skin rash), provides a disability rating and Diagnostic Code for the respiratory disorder of sleep apnea alone, which is wholly unchanged from the original rating code sheet attached to the December 2011 grant of service connection for sleep apnea.  No inclusion of the asthma disability in conjunction with the service connected obstructive sleep apnea has been shown in any of the disability rating discussions or code sheets and the RO's basis for denying service connection on the theory that doing so would violate the rules for rating respiratory disorders fails in this instance.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed asthma is related to service.  Accordingly affording the Veteran the benefit of the doubt the Board finds that the evidence supports a grant of service connection for asthma.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for asthma is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


